Case 2:19-cv-00040-JRG-RSP Document 76 Filed 07/03/19 Page 1 of 2 PageID #: 1423



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  IMPLICIT, LLC                                   §
                                                  §
                                                              Case No. 2:19-CV-0040-JRG-RSP
  v.                                              §
                                                                  LEAD CASE
                                                  §
  IMPERVA, INC.                                   §

  IMPLICIT, LLC                                   §
                                                  §
                                                              Case No. 2:19-CV-0042-JRG-RSP
  v.                                              §
                                                                  MEMBER CASE
                                                  §
  SOPHOS LTD.                                     §

                              ORDER APPOINTING MEDIATOR

          IT IS ORDERED that Hon. David Folsom, Jackson Walker, L.L.P., 6002 Summerfield

  Drive, Suite B, Texarkana, Texas 75503, telephone number 903-255-3251, fax number 903-255-

  3266, and email dfolsom@jw.com, is hereby appointed as mediator in the above referenced

  member case. The Court designates plaintiff=s counsel to be responsible for timely contacting the

  mediator and defendant=s counsel to coordinate a date for the mediation. Mediation shall be

  completed by the date set forth in the Docket Control Order.

          Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

  http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. In particular and without

  limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

  corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

  etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made

  only by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of

  Local    Counsel      in    Mediation     (dated    April      30,   2018     and     found     at
Case 2:19-cv-00040-JRG-RSP Document 76 Filed 07/03/19 Page 2 of 2 PageID #: 1424



  http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be complied

  with wherever applicable.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 3rd day of July, 2019.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
